Citation Nr: 1534433	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating greater than 20 percent for service-connected Grade II-IV lumbar spondylolisthesis with spondylolysis and lumbosacral strain (lumbar spine/back disability).  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel









INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989, and from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection and assigned an initial 50 percent rating for posttraumatic stress disorder, effective from October 19, 2010.  The decision also granted service connection, and assigned an initial 20 percent rating, for Grade II-IV lumbar spondylolisthesis with spondylolysis and lumbosacral strain, effective from October 19, 2010.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In December 2010 the Veteran was afforded a VA fee-basis psychiatric examination.  At the time of the examination he complained of symptoms including reexperiencing, avoidance and hyperarousal.  He claimed these symptoms caused him to be socially isolated.  He also reported trouble sleeping, and being homeless.  He added that he had attempted suicide by alcohol overdose in 2009 and 2010.  The Veteran informed the examiner he was taking Mirtazapine, and had not been afforded psychotherapy in the past year.  

Examination showed appropriate behavior, and good eye contact.  Flattened affect and depressed mood was present.  Speech was normal.  The Veteran showed impaired attention and/or focus.  Panic attacks, occurring less than once a week, were reported.  No delusions or hallucinations were reported.  Memory was impaired.  Suicidal ideation and homicidal ideation were both absent.  PTSD was diagnosed, and a Global Assessment of Functioning (GAF) score of 50 was provided.  

As part of his March 2013 substantive appeal (see VA Form 9), the Veteran informed VA that he had participated in an intensive rehabilitation substance abuse treatment program, and that he was presently in an aftercare program for alcohol abuse.  He added he was going to be starting participating in a "STAR" program soon, for treatment of his PTSD.  The Substance Abuse Trauma and Recover (STAR) program, a dual diagnosis program, is for veterans with combined substance dependence and PTSD.

Also in December 2010 the Veteran was afforded a VA fee-basis orthopedic  examination.  At the time of the examination he complained of only being able to walk, on average 100 yards.  He complained of stiffness, fatigue, spasms and decreased motion.  He gave a history of bladder problems related to his spine disorder.  He also complained of constant pain which radiated.  

Examination showed the Veteran to have normal posture and gait.  The examiner reported no evidence of radiating pain on movement, but muscle spasm was present.  The spasm did not produce an abnormal gait.  No tenderness, guarding of movement or weakness was present.  Thoracolumbar range of motion testing showed flexion to 60 degrees (pain beginning at 30 degrees), extension to 15 degrees (pain beginning at 10 degrees), right lateral flexion to 30 degrees (pain beginning at 20 degrees), left lateral flexion to 25 degrees (pain beginning at 20 degrees), right rotation to 30 degrees (no pain reported), and left rotation to 30 degrees (pain beginning at 20 degrees).  After repetitive use, joint function of the spine was reported to additionally limited by pain, fatigue, lack of endurance and pain.   Weakness and incoordination was not additionally limited after repetitive use testing.  Neurologic examination of the spine revealed no sensory deficits from L1 to L5.  Sacral spine examination showed no sensory deficits of S1.  Bilateral lower reflexes revealed 2+ knee and ankle jerk.  No sign of lumbar spine intervertebral disc syndrome was noted.  X-ray examination showed Grade II-IV anterior spondylolisthesis L5 relative to S1 with bilateral spondylolysis.  The supplied diagnosis was Grade II-IV spondylolisthesis with spondylolysis and lumbosacral strain.  

As part of his March 2013 substantive appeal, the Veteran provided comment concerning a recent examination.  This examination, private in nature, and dated in February 2013, shows, according to the Veteran, symptoms reflective of low back stiffness, abnormal gait, lack of coordination, and radiating pain on movement.  Sciatica was also reportedly shown, as well as abnormal ankylosis of the thoracolumbar spine.  Review of this examination report shows findings of a history of radiating pain down into the right leg.  Lumbar spine findings of positive right straight leg raising findings, as well as bilateral anterior SI (sacroiliac) joint pain findings.  Other neurological-based lumbar findings were reported.  

The above-cited comments and findings seem to suggest that the Veteran is asserting worsening symptoms, for both his PTSD and low back disorder, since he was most recently examined in December 2010.  In this regard, the Veteran has provided some evidence that the back disability now includes associated neurological abnormalities of the legs.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The development of associated neurological abnormalities could lead to higher combined ratings.  The Veteran is competent to report that his symptoms had worsened.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  As the Veteran's statements indicate that his condition may have worsened since his prior examination in December 2010, the Board will remand the claims to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent and severity of his PTSD and low back.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also, in light of the factors noted above, as well as in contemplating that the Veteran has recently complained of both orthopedic and neurologic-based symptoms, the Board concludes that, in this case, the low back examination should include both orthopedic and neurological consideration.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The most recent VA outpatient treatment records on file are dated in January 2014.  See Virtual VA.  These include a January 2013 VA mental health "SATP" (substance abuse treatment program) progress note showing complaints of sleep problems, and feeling of depression, hopelessness and worthlessness.  He denied current suicidal or homicidal ideation.  He gave a history of panic attacks occurring three to four times a week.  He added he had nightmares, and was social isolated.  

The Board also observes that review of the Statement of the Case (SOC), dated in February 2013, shows that the private and VA medical records, cited above, have yet to be considered by the AOJ.  The recently submitted medical records, to include the February 2013 private medical back examination report, have not been considered by the agency of original jurisdiction and there is no waiver of consideration of the evidence by the appellant or representative.  Since the claims are being remanded, that evidence should be reviewed in a Supplemental SOC (SSOC).  38 C.F.R. §§ 19.37, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all medical treatment records -- both VA and private -- dating from January 2014 to the present.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After completing directive #1, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the above-cited medical records, and to comment on the current severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD under the applicable rating criteria.  The examiner should inform the Veteran to relate to him/her all of his symptoms, so that the report findings can be as complete and as comprehensive as possible.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

3.  After completing directive #1, schedule the Veteran for VA orthopedic and neurological examination to determine the current severity of his service-connected lumbar spine disability.  The electronic claim files must be made available to the examiner, and the examiner should review the file prior to the examination.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lower back disability.  All appropriate tests and studies, including neurological studies and range of motion studies reported in degrees, must be accomplished.  All findings should be made available to the physicians prior to the completion of their reports, and all clinical findings should be reported in detail. 

The orthopedic examination should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected low back disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

The neurological examination should attempt to specify the Veteran's lower extremity symptoms which are attributable to his lumbar spine disability, as well as identify any additional neurological manifestations. 

In addition, after considering the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

4.  Thereafter, the AOJ must review the electronic claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing, the AOJ should adjudicate the initial increased rating issues on appeal.  In adjudicating this matter, the AOJ must review all evidence associated with the record.  If in any respect the benefits sought on appeal remains denied, the Veteran should be furnished a SSOC and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






